Citation Nr: 0302428	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  93-00 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a right ankle fracture with traumatic arthritis.

(The issue of entitlement to an evaluation in excess of 10 
percent for low back syndrome will be the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from June 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 20 percent evaluation for 
residuals of a right ankle fracture with traumatic arthritis 
and denied service connection for a back condition.  

This case was previously before the Board in November 1994 
when it was remanded for additional development, and again in 
January 1999 when the Board denied the claims.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (the "Court").  By decision dated 
October 18, 2000, the Court granted a joint motion for 
remand, vacating that part of the Board's January 1999 
decision which denied service connection for a low back 
disorder and which denied a rating in excess of 20 percent 
for a right ankle disability.  In February 2001, the Board 
remanded this case to the RO for additional development.  In 
December 2001, service connection was granted for low back 
syndrome as secondary to the service-connected disability of 
residuals of a right ankle fracture with traumatic arthritis.  
The appeal on the issue of service connection for low back 
disorder has been satisfied.  See Holland v. Gober, 10 Vet. 
App. 433 (1997) (per curiam); Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  The veteran initiated a separate appeal on the 
issue of the level of disability assigned.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The issue of entitlement to 
an evaluation in excess of 10 percent for low back syndrome 
is the subject of a separate Board decision being 
simultaneously dispatched under Board of Veterans' Appeals 
Docket No. 02-10 213.

In January 1993 a hearing was held before the undersigned at 
the RO in Waco, Texas.  See 38 U.S.C.A. § 7107(c) (West 1991 
& Supp. 2002).  A transcript of that hearing is in the claims 
file.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's residuals of a right ankle fracture with 
traumatic arthritis are manifested by a right ankle joint 
ankylosed in 10 degrees plantar flexion with complaints of 
pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a right ankle fracture with traumatic arthritis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5299-5270 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records indicate that during an 
altercation in March 1979, the veteran fell and sustained an 
eversion, twisting-type injury to the right ankle.  X-ray 
examination revealed a spiral fracture of the right distal 
fibula with 6 mm. separation of fracture fragments.  X-rays 
in May 1979 revealed satisfactory alignment of a healing 
right ankle fracture.  In June 1979, the ankle was without 
synovitis and he was returned to duty.

In September 1980, the veteran sustained right ankle trauma 
when he was struck by an automobile while crossing a street 
after drinking alcohol.  X-rays revealed transverse fractures 
of the midshaft of the tibia and distal fibula; and he 
underwent open reduction and internal fixation of the right 
ankle fracture with insertion of syndesmosis screw.  A right 
tibiofibular fracture with widened syndesmosis was clinically 
noted.  A right ankle screw was surgically removed in 
December 1980.  The remainder of his service medical records, 
including an April 1982 service separation examination, 
included clinical findings of right ankle pain, swelling, 
decreased ranges of motion, and traumatic arthritis.  In a 
February 1983 Administrative Decision, a VA regional office 
determined that right ankle trauma from the inservice 
September 1980 pedestrian-motor vehicle accident in question 
was not incurred in line of duty, on account of willful 
misconduct (excessive alcohol intoxication).  In a February 
1983 rating decision, the RO determined that the veteran's 
current right ankle disability, including a right mid-tibial 
fracture with residual medial tilt and traumatic arthritis, 
was due to that September 1980 accident.  However, in a 
December 1989 rating decision, the RO included traumatic 
arthritis as a residual of the service-connected right ankle 
fracture and increased the evaluation for residuals of a 
right ankle fracture with traumatic arthritis from 
noncompensable to 20 percent disabling.

On December 1982 VA examination, the veteran's gait was 
unimpaired, his tibial lengths were equal, and fractures of 
the distal third of the fibula and junction of the middle and 
distal third of the tibia were completely healed without 
ankle joint pathology.  In July 1989, VA clinical records 
revealed fibrous ankylosis and arthritis of the right ankle.  
In a September 1989 written statement, Dr. Arena reported 
that the right leg had two centimeters' shortening.  Right 
leg shortening secondary to fractures of the distal tibia-
fibula and "possibly" the ankle was diagnosed.  VA hospital 
records indicate that in April 1991, an arthroscopy of the 
right ankle was conducted and a nonunited, posterior 
malleolar fragment was removed.  During December 1992 VA 
hospitalization, a right ankle arthrodesis was performed, 
with osteotomy.  Internal fixation with screws was 
accomplished with good alignment.

On April 1995 VA orthopedic examination, the veteran's 
complaints included ankle pain and swelling.  Reportedly, 
utilization of orthopedic shoes helped.  Clinically and 
radiographically, there was a solid, right ankle joint 
fusion, ankylosed in 10 degrees' plantar flexion.  There was 
no ankle movement.  He ambulated with a stiff ankle limp.  
Surgical scars were well-healed and no ankle swelling or 
tenderness was noted.  

On November 1997 VA orthopedic examination, a solid, right 
ankle joint fusion, ankylosed in 10 degrees plantar flexion, 
was again clinically and radiographically reported.  He 
ambulated with a limp on the right.  Significantly, the 
examiner described the veteran as having only a mildly 
painful demeanor during the examination.  Moreover, the 
veteran described his right ankle pain and associated 
symptomatology as minimal; and the examiner noted that "the 
ankle really does quite well, it doesn't cause him much 
difficulty, he gets some pains in his right foot at times."  
There was three-centimeters' shortening of the right lower 
extremity.  The examiner noted that atrophy of the right leg 
was secondary to right ankle arthrodesis.  There was no 
evidence of abduction, adduction, inversion, or eversion 
deformity of the right ankle.  The veteran reported that he 
was employed as a courier (See also July 1996 RO hearing 
transcript, at T.2).  The impression of the examiner was 
arthrodesis, status postoperative right ankle.  

On VA examination in August 2001, the veteran reported that 
he had residual problems with pain in the forefoot, noticing 
that it was hard to put pressure down on the foot in the 
early morning because of ankle pain.  He reported that he 
could walk 100 yards and then have pain, but could walk all 
day if he had to.  He had been working as a courier on a 
contract basis and carried mostly medical documents with no 
heavy lifting.  On examination of the right leg, the examiner 
noted a shortening of one inch, and at the fracture location, 
the lower tibia was broadened.  Measurements showed the calf 
to be 35 cm. on the right leg compared to 37 cm. on the left.  
There was good pulse to each foot, and the right ankle was 
fused in a neutral position with no movement.  There was half 
of normal inversion and eversion of the subtalar joint on the 
right.  Although clinically the alignment of the right ankle 
appeared to be good, the veteran had run over his boot 
severely and the upper part of his boot had displaced 
laterally, which he stated had been a repeated problems.  The 
examiner was uncertain as to the reason for this.  The 
overall alignment of the foot and ankle looked good.  X-ray 
examination showed that the right ankle fusion appeared 
solid.  There were two overlying surgical screws, evidence of 
resection of the distal fibula and fusion with the tibia, 
with old distal right tibial shaft fracture noted.  There was 
no abnormality of the foot identified.  The examiner 
concluded that he did not believe there was any evidence of 
excessive fatigability or incoordination, but there was 
reduced usage due to the residual pain about the foot area.  
He believed that the right ankle and foot pain could limit 
the veteran's functional ability including the ability to 
carry out his job if he were on his feet all day or did a 
good deal of walking.  

VCAA

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, the Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for an increased evaluation.  The 
Board concludes the discussions in the February 1992 and 
subsequent rating decisions, statement of the case (SOC) 
issued in August 1992, supplemental statements of the case 
(SSOC) issued in November 1992, February 1996, August 1996, 
January 1998, January 2002 and May 2002, and letter sent to 
him in March 2001 informed him of the information and 
evidence needed to substantiate his claim and complied with 
the VA's notification requirements.  The Board's February 
2001 remand also advised him of the VCAA.  VA must also 
inform the veteran which evidence VA will seek to provide and 
which evidence the veteran is to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The numerous SOC 
and SSOCs advised him of the evidence that had been submitted 
or obtained and considered.  Remands by the Board in November 
1994 and February 2001 advised him of the evidence the VA 
would get.  The Board concludes that VA has complied with all 
notification requirements.  Although the RO in development 
subsequent to the February 2001 remand did not specifically 
refer to the VCAA, it is apparent that it has, to the extent 
possible, complied with the remand, including the direction 
to ensure that the notification and development requirements 
of the VCAA be fulfilled.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the service medical records, 
and all current records of treatment identified by the 
veteran.  Examinations were provided the veteran in April 
1995, November 1997 and again in August 2001 and the veteran 
had the opportunity to provide evidence and testimony before 
the undersigned in a personal hearing in January 1993.  VA 
outpatient treatment records are in the claims folder, and 
the RO was advised on its request for further outpatient 
treatment records made in July 2001 that the veteran had not 
been seen by the VA since 1997.  The veteran has not 
referenced any unobtained evidence that might substantiate 
his claim for an increased rating or that might be pertinent 
to the bases of the denial of the claim.  There is sufficient 
evidence to decide the claim.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim and that the 
requirements of the VCAA have been met.  As there is no 
indication that there is any further evidence to be obtained, 
any deficiency in the VA's effort to comply with the VCAA is 
not prejudicial to the veteran and is harmless error. 

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002) (Schedule), which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2002).  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3  (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

A 20 percent rating is currently in effect for residuals of a 
right ankle fracture with traumatic arthritis and is the 
maximum rating assignable under Code 5271 for marked 
limitation of ankle motion.  Considering however, that in 
December 1992 the veteran underwent a right ankle arthrodesis 
and internal fixation, and subsequent VA examination showed 
the ankle fused with no movement involving the ankle joint, 
he is more appropriately rated for ankylosis of the joint.

Ankylosis of either ankle may be assigned a 20 percent 
evaluation if the ankle is fixed in plantar flexion at an 
angle of less than 30 degrees.  A 30 percent evaluation 
requires that the ankle be fixed in plantar flexion at an 
angle between 30 degrees and 40 degrees or in dorsiflexion at 
an angle between 0 degrees and 10 degrees.  A 40 percent 
evaluation requires that the ankle be fixed in plantar 
flexion at an angle of more than 40 degrees; in dorsiflexion 
at an angle of more than 10 degrees; or with abduction, 
adduction, inversion, or eversion deformity.  38 C.F.R. Part 
4, Diagnostic Code 5270.  Since the recent VA orthopedic 
examinations reveal a solid, right ankle joint fusion, 
ankylosed in 10 degrees' plantar flexion, and there was no 
evidence of abduction, adduction, inversion, or eversion 
deformity of the right ankle, the criteria for a higher 
evaluation under Diagnostic Code 5270 have not been met.  The 
Board notes that in the August 2001 examination, there was 
half normal inversion and eversion of the subtalar joint.  
The veteran's attorney argues that this justifies a 40 
percent evaluation as inversion or eversion deformity.  
However, this is not a deformity where the joint is fixed in 
inversion or eversion, but a limitation of motion.  Further 
any movement involved the subtalar joints, not the ankle 
joint.  See Seals v. Brown, 8 Vet. App. 291, 293 (1995).  The 
examiner in the August 2001 examination noted that the right 
ankle was solidly fused in a neutral position with no 
movement.  There is no inversion of eversion deformity and 
therefore no entitlement to a higher evaluation. 

In this regard, the Board also notes an outpatient treatment 
record of May 1994 that states that the veteran had post-
traumatic arthritis and deformity of the right ankle.  
However, no such deformity was clinically shown or described, 
and otherwise, examinations of the ankle have shown no 
deformity.  The examiner in August 2001 specifically noted 
that the alignment of the ankle was good and that he could 
find no cause for the excessive lateral wear of the veteran's 
boot.

A 10 percent rating for shortening of a lower extremity 
requires at least 3.2 centimeters (1-1/4 inches).  A 20 
percent rating requires 2 to 2-1/2 inches (5.1 to 6.4 cm.) of 
shortening.  A 30 percent rating requires 2-1/2 to 3 inches 
(6.4 to 7.6 cm.) of shortening.  Since on the November 1997 
VA orthopedic examination, there was only 3 centimeters' 
right lower extremity shortening, a higher evaluation would 
not be warranted under Diagnostic Code 5275.  The August 2001 
examiner reported a one inch shortening; however, he 
attributed the shortening to the tibial fracture.  Moreover, 
even assuming that the criteria for a 10 percent rating for 
appellant's right lower extremity shortening was more nearly 
approximated, a separate rating would be prohibited, since a 
rating under Code 5275 cannot be combined with other ratings 
for fractures or faulty union in the same extremity.

Since the initial in-service fracture of the right ankle, for 
which service connection is in effect, was a fibular, not 
tibiofibular, fracture and the second fracture of the right 
ankle, for which service connection is not in effect, was a 
tibiofibular fracture, the provisions of Diagnostic Code 5262 
for nonunion or malunion of the tibia and fibula are not 
applicable.

The Board has also considered whether the veteran may be 
entitled to a separate rating for the scar.  However, even if 
the right ankle surgical scarring is attributable to the 
service-connected right ankle fracture, it is shown to be 
well- healed; and such scarring, in and of itself, has not 
been clinically shown to be painful, tender, ulcerated, 
poorly nourished, or to limit function.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002) (essentially the 
same criteria as found in amended criteria for Codes 7803, 
7804, 7805 (67 Fed. Reg. 49590-49599 (July 31, 2002)).

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements. The functional loss may be due to absence 
of part, or all, of the necessary bones, joint and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part, 
which becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

On the November 1997 VA examination, the examiner indicated 
that right ankle pain, weakness, or other associated 
symptomatology was rather minimal, and the consistent 
clinical evidence reveals a solidly arthrodesed right ankle 
which does not preclude ambulation or industrial activities.  
In the August 2001 examination, the examiner noted that there 
was no excess fatigability or incoordination, but there was 
reduced usage due to the residual pain about the foot area.  
The examiner opined that the veteran's right ankle and 
footpain could limit his functional ability and limit his 
ability to carry out a job where he was on his feet all day 
or does a good deal of walking.  However, considering that 
the veteran is able to walk 100 yards before experiencing 
pain and that he indicated that he could walk all day if he 
had to, he is adequately compensated by the currently 
assigned 20 percent evaluation for ankylosis fixed in plantar 
flexion at 10 degrees and functional loss due to pain.  The 
Board has also considered that in the recent examination he 
had calf measurements showing 35 cm. on the right leg 
compared to 37 on the left leg which may represent a slight 
degree of atrophy on the right but again, this does not 
appear to result in functional limitation in excess of his 
current evaluation.

The Board notes the report of the circumferential difference 
in the veteran's thighs reported by Dr. Arena in his 1989 
examination.  It is not clear that Dr. Arena attributed that 
atrophy to the service-connected right ankle disability, and 
the circumferential measurements of the calves showed only 
slight, 2 centimeter atrophy of the right calf.  The November 
1997 examiner noted atrophy of the right leg due to 
arthrodesis but did not indicate any additional functional 
loss due to atrophy.  The examiner in August 2001 was 
requested to measure the veteran's legs and comment on the 
presence or absence of atrophy attributable to the service-
connected right ankle fracture.  The examiner noted that he 
specifically tried to answer all questions asked in the 
Board's remand.  It is apparent that he found the relevant 
leg measurement to be that of the calf level and only a 2 
centimeter atrophy was found.  The report does not indicate 
any additional functional impairment due to leg atrophy. 

The preponderance of the evidence is against a higher 
evaluation.  In reaching this decision, the Board has 
considered the complete history of the disability in question 
as well as the current clinical manifestations and the impact 
the disability may have on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Because the evidence for and against a 
higher evaluation is not evenly balanced, the rule affording 
the veteran the benefit of the doubt is not for application.  
38 C.F.R. § 4.3.  

Additionally, the Board finds, as did the RO, that the 
evidence of record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating standards.  38 C.F.R. § 
3.321(b)(1) (2002).  The record contains no objective 
evidence indicating that the veteran's right ankle disability 
alone has markedly interfered with his earning capacity or 
employment status, or has necessitated frequent periods of 
hospitalization.  In the absence of evidence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Given the fact that the service-connected right 
ankle disability does not preclude ambulation and appellant 
maintains self-employment as a courier, it could not be 
reasonably characterized as markedly interfering with 
industrial functioning.  There is no credible, competent 
evidence indicating a greater degree of functional loss 
attributable to the service- connected right ankle disability 
than that commensurate with the assigned 20 percent rating.  
The Board has also considered a July 1996 written statement 
from a private physical therapist.  However, she reported 
clinical findings similar to those recorded on the recent VA 
orthopedic examinations in question.  The regular schedular 
standards, with the 20 percent evaluation currently assigned, 
adequately compensate the veteran for any adverse industrial 
impact caused by his ankle disability.


ORDER

An evaluation in excess of 20 percent for residuals of a 
right ankle fracture with traumatic arthritis is denied.



		
HOLLY E. MOEHLMANN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

